          Case 1:20-cr-00481-ER Document 36 Filed 11/17/20 Page 1 of 2




                             Donaldson & Chilliest, LLP
                           1825 Park Avenue, Suite 1102
                               New York, NY 10035
                                     212-722-4900
                                     212-722-4966
                                  XDonaldson@aol.com

                                                   November 9, 2020

Via ECF
Hon. Edgardo Ramos
United States District Court Judge
Southern District of New York                                                         , last page.
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

       Re:     United States v. Adrean Coombs
               20 Cr 481 (ER)

Judge Ramos,

        As the Court is aware, I was assigned to represent Mr. Coombs in the above related
matter. On September 23, 2020, after a detention hearing before Magistrate Judge Netburn,
Mr. Coombs was ordered detained pending trial. With the Government’s consent, we are
respectfully asking the Court to enter an Order modifying Mr. Coombs detention status to the
following: (1) Home incarceration enforced by GPS monitoring (pretrial services prefers location
monitoring as directed by PTS); (2) $25,000.00 PRB cosigned by 1 FRP (one week to meet this
condition); (3) mandatory mental health evaluation and treatment as directed by PTS; (4) Drug
testing and treatment as directed by PTS; (5) Surrender passport and no new applications; (6)
Travel restricted to SDNY/EDNY; (7) Mr. Coombs not to possess a firearm or other destructive
device; and (8) reside at address approved by PTS and not relocate without prior approval; (9)
reside at such address only with co-occupants approved in advance by PTS; and (10) no contact
with codefendants outside the presence of counsel.

       PTS has advised that it continues to recommend detention in this case. It is our
understanding that while the Government initially sought detention in this matter, the
Government will consent to the above conditions in light of, amongh other things, Magistrate
Judge Netburn’s order that the parties confer and consider treatment alternatives. The
Government further agrees that to the extent bail is granted by this Court, Mr. Coombs may be
released on his own signature and permitted to self-install any home monitoring unit under the
          Case 1:20-cr-00481-ER Document 36 Filed 11/17/20 Page 2 of 2




direction and instruction of PTS. All other conditions must be met within one (1) week of the
entry of this Order.

                                                    Sincerely,

                                                    /s/ Xavier R. Donaldson

                                                    Xavier R. Donaldson




Mr. Coombs' terms of release are as follows: (1) Home incarceration with location monitoring
as directed by Pretrial Services; (2) $25,000.00 PRB cosigned by 1 FRP (one week to meet this
condition); (3) mandatory mental health evaluation and treatment as directed by PTS; (4) Drug
testing and treatment as directed by PTS; (5) Surrender passport and no new applications;
(6) Travel restricted to SDNY/EDNY; (7) Mr. Coombs shall not possess a firearm or other
destructive device; and (8) reside at address approved by PTS and not relocate without prior
approval; (9) reside at such address only with co-occupants approved in advance by PTS; and
(10) no contact with co-defendants outside the presence of counsel. Mr. Coombs may be released
on his own signature and permitted to self-install any home monitoring unit under the direction
and instruction of PTS. All other conditions must be met within one (1) week of the entry of this
Order.

Upon release, Mr. Coombs shall report to the Pretrial Services Office where an ankle monitor will
be placed on him. If he is released after business hours, then he directed to arrive at the Pretrial
Services Office at 8:30 a.m. the following business day.

 SO ORDERED.




                                                                      11/17/2020
